DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-22 of U.S. Patent No. 10,448,458. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1, 2, 4-6, 8, 10-14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al (US9123755) in view of Weis (US9320084) and further in view of Fennewald et al (US7196295) and EP-0300685.
Swanson et al discloses a heater system comprising a resistive element with a temperature coefficient of resistance (TCR) of 15-16 ppm (column 4, lines 6-10) which functions as a heater and temperature sensor (column 3, lines 19-30) formed of Nickel (column 3, lines 19-30; column 27, lines 26-31), a heater control module including a two-wire controller with a power control module to periodically compare a measured resistance against a reference temperature (column 3, lines 31-53), multiple power nodes (column 12, lines 34-37), independently controlled zones/heaters (column 3, lines 30-53), resistive element is a material selected from a nickel-iron alloy (column 27, lines 26-31).  Swanson et al does not disclose a resistive element of a material having greater than 95% Nickel, an insulation and sheath, resistive element with coating of Nickel, resistive element is layered, adjusting for resistance drift over time wherein drift of resistive element is less than 1% over a temperature range of 500-1000°C.  Weiss et al discloses a resistive element of a material having greater than 95% .  
Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al in view of Weiss et al, Fennewald et al, EP-0300685 as applied to claims 1, 2 and 13 above, and further in view of Nishino et al (US4419302) in view of Nosrati et al (US2017/0069514).
Swanson et al in view of Weiss et al, Fennewald et al, and EP-0300685 discloses all of the recited subject matter except an MgO insulation material and metal sheath.  Nishino et al discloses an MgO insulation material (column 7, lines 28-60) and Nosrati et al discloses a metal .

Allowable Subject Matter
Claims 7, 9, 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






stf								/SHAWNTINA T FUQUA/
March 10, 2022						Primary Examiner, Art Unit 3761